         Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                            Plaintiff,
                                             Civil Action File No.
                                             1:20-cv-03164-TWT
                     v.

CLARENCE DEAN ALFORD,

                            Defendant,




             CONSENT MOTION TO PRESERVE SALE PROCEEDS
              AND DEPOSIT THEM IN THE COURT’S REGISTRY
      Plaintiff, Securities and Exchange Commission, with the consent of Defendant

Clarence Dean Alford (“Defendant”), hereby moves the Court to enter an Order

preserving any net sales proceeds derived from the development and sale of a residence

(under construction) jointly owned by Defendant and his wife, Debra Dlugolenski

(“Dlugolenski”). Plaintiff has alleged, and for purposes of Plaintiff’s disgorgement

claim, Defendant has admitted, that proceeds from investors solicited by Defendant

were used on construction of the residence. Plaintiff requests that the Court order any

net sales proceeds from such residence to be paid into the registry of this Court and

deposited into the Court Registry Investment System (CRIS), pending further order of
           Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 2 of 6




the Court. Dlugolenski, who denies knowledge of any of Defendant’s improper use of

funds at the time it occurred, consents to the motion.

      In support of this motion, Plaintiff alleges as follows:

      1.      Plaintiff’s complaint alleges that Defendant raised fraudulently at least

$23 million, ostensibly for various projects of Allied Energy Services, LLC. (Dckt 1,

para. 1). Plaintiff also alleges that, contrary to his representations to investors,

Defendant diverted various sums to other purposes, including at least $1,175,340 to

fund construction of a residence in Utah. (Dckt 1, para 45-48). For purposes of

Plaintiff’s disgorgement claim, these allegations are deemed admitted by Defendant.

(Dckt 4-1, para 3).

      2.      The Utah residence (address 6726 North Twilight Star Circle, Heber City,

Utah 84032) is currently under construction, and, until recently, was subject to a Lis

Pendens and foreclosure action filed by contractors who performed services in

connection with such residence.

      3.      On or about September 23, 2020, Defendant and Dlugolenski settled the

litigation concerning the Utah residence. As part of that settlement, Defendant and

Dluglenski, inter alia, conveyed, assigned, and transferred all of their rights, title and

interest in the Utah residence to the primary contractor who performed work on the

Residence. In exchange, inter alia, in the event that the contractor parties subsequently

sell the Utah residence to a third party buyer for a profit, the contractor parties shall


                                            2
              Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 3 of 6




distribute 50% of the profit1 to Dlugolenski and Defendant as they instruct in writing

at the sale of the Utah residence.

         4.       Defendant and Dlugolenski are currently in divorce proceedings.

Dlugolenski has contributed funds to the house construction independent of the

investor funds used by Defendant (“Dlugolenski funds”). Defendant and Dlugolenski

previously agreed in an early Temporary Consent Order in the divorce action that they

would divide any proceeds of the Sale of the Utah house evenly and by entering this

consent they agree and acknowledge that the funds will be used, instead, to be paid

into the registry of this Court.

         5.       To preserve Defendant’s and Dlugolenski’s portion of the profits,

Plaintiff requests that the Court direct that any such profits be paid into the registry of

the Court and deposited in the CRIS, for ultimate disposition pursuant to Order of the

Court.

         6.       Dlugolenski consents to this motion. In consenting to this Motion, she

does not waive the right to seek, among other things, a portion of the disposition not

exceeding the proportion of funds invested in the residence which were provided by

her independent of funds from the investments at issue in this case.




1
  Under the terms of the settlement agreement, “profit” is defined as the contracted purchase price less the payments
actually made in order to obtain releases or satisfaction of all liens, subcontractors, materials, suppliers, trustee fees,
recording fees, escrow fees, attorney fees, insurance, commissions, contractor fees under the construction agreement, and
any other cost to close the sale of the Utah residence to the third party.

                                                            3
         Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 4 of 6




      WHEREFORE Plaintiff, with the consent of Defendant and co-owner

Dlugolenski, requests that the Court enter an Order directing that any profit payable to

Defendant and Dlugolenski from the sale of the residence be paid into the registry of

this Court, pending further direction of the Court as to their disposition.

DATED: this 12th day of November, 2020

                           Respectfully submitted,

                           /s/William P. Hicks
                           William P. Hicks
                           Senior Trial Counsel
                           Georgia Bar No. 351649
                           hicksw@sec.gov

                           M. Graham Loomis
                           Regional Trial Counsel
                           Georgia Bar No. 457868
                           loomism@sec.gov

 United States Securities & Exchange Commission
 950 E. Paces Ferry Road NE, Suite 900
 Atlanta, GA 30326
 404-842-7600


 Consents to Motion


 /s/Walter Jospin by MGL with express permission
 Walter Jospin Esq.
 Counsel for Defendant




                                            4
        Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 5 of 6




                    CERTIFICATION OF COMPLIANCE


       This is to certify that the foregoing was prepared using Times New Roman 14
point font in accordance with Local Rule 5.1 (B).

                               /s/ William P. Hicks
                               William P. Hicks




                                         5
         Case 1:20-cv-03164-TWT Document 9 Filed 11/13/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this 13th day of November, 2020, served a true and

correct copy of the foregoing document by filing it with the Clerk of Court using the

CM/ECF system and have also served counsel for Dlugolenski by UPS overnight-

mail and email at the following addresses.

Kevin Ward
Ida Sassani
SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street NW, Suite 2700
Atlanta, Georgia 30303
i.sassani@swtwlaw.com |
 k.ward@swtwlaw.com




                                              /s/ William P. Hicks
                                              William P. Hicks
